     Case 1:19-cr-00184-MHC-JSA Document 98 Filed 06/11/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                Criminal Action No.
         v.
                                                1:19-cr-00184-MHC-JSA
   J IM C. B ECK



                    Government’s Proposed Voir Dire Questions

   The United States of America, by Kurt R. Erskine, Acting United States
Attorney, and Brent Alan Gray and Sekret T. Sneed, Assistant United States

Attorneys, for the Northern District of Georgia, hereby submits the following
proposed questions for the voir dire of the jury panel.
                            INDIVIDUAL QUESTIONS

   1. What is your name?
   2. (a) In what county do you currently reside?
      (b) How long have you lived there?
      (c) How long have you been a resident of the Northern District
of Georgia?
      (d) Where did you reside previously?

   3. (a) How are you currently employed?
      (b) How long have you been so employed?
      (c) What was your previous employment?
   4. What is your educational background?

                                         1
      Case 1:19-cr-00184-MHC-JSA Document 98 Filed 06/11/21 Page 2 of 7




   5. (a) What is your marital status?
         (b) What is your spouse's occupation?
         (c) Do you have children?
         (d) Please state each child’s sex, age, and employment, if any.
   6. Do you belong to any social or professional organizations? Please
identify them and state what offices you have held in them.
                PUBLIC AND INSURANCE-RELATED EMPLOYMENT
   7. Have you ever been elected to a public position within local, state, or

federal government?
   If so --
   (a)       Please describe the nature and duration of that position.
   (b)       During this trial, you may learn that the Defendant was elected to state-
wide public office. Based on what you know now, do you suspect that your
experience as an elected official will affect your ability to be fair to the Defendant

or to the United States?
   8. Have you ever worked in the insurance industry or in a business closely
related or connected to the insurance industry?

   If so –
   (a) Please describe the nature and duration of that position.
   (b) During the course of this trial, you will hear evidence related to the
insurance business and, in particular, about the Georgia Underwriting
Association (GUA). Based on what you know now, do you suspect that your



                                            2
      Case 1:19-cr-00184-MHC-JSA Document 98 Filed 06/11/21 Page 3 of 7




professional experience in the insurance industry will affect your ability to be fair
to the Defendant or to the United States?
                     RELATIONSHIP WITH GOVERNMENT
   9. Have you or any of your relatives or close friends ever had any dealings or
involvement with the United States Department of Justice, the FBI, the Internal
Revenue Service (IRS) or the United States Attorney’s Office?
   If so --
   (a) What was the nature of the dealings or involvement?

   (b) When did it occur?
   (c) Did you feel that you were treated fairly or unfairly? Why?
   10. Do you know or have any connection to either of the prosecutors in this
case – Assistant United States Attorney Brent Alan Gray or Assistant United
States Attorney Sekret T. Sneed? Do you know or have any connection to the
Acting United States Attorney for the Northern District of Georgia, Kurt Erskine?

If so, please explain.
   11. Do you know or have any connection to the case agent who will be seated
with the prosecutors during this trial – FBI Special Agent Steve Dunn? If so,

please explain.
   12. Have you or has a relative or a close friend ever been accused of a crime,
the victim of a crime, or a witness to a crime?
   If so --
   (a) What type of crime and when did it occur?
   (b) What was your involvement (or that of your relative or close friend)?

                                         3
      Case 1:19-cr-00184-MHC-JSA Document 98 Filed 06/11/21 Page 4 of 7




   (c) Was the crime prosecuted?
   (d) Did you (or your relative or close friend) testify in court?
   13. As a result of your experiences (or those of your relative or close friend),
do you have any strong feelings about law enforcement officers, prosecutors,
criminal defense lawyers, judges, or the criminal justice system in general, that
may affect the way you view the case? Would those feelings make it difficult for
you to be fair?
   14. If the government proves its case against the Defendant beyond a

reasonable doubt, would you have any problems returning a verdict of guilty
because the Defendant is or was a law enforcement officer? If the government
proves its case against the Defendant beyond a reasonable doubt, would you
have any problems returning a verdict of guilty if the victim was suspected of
committing a crime?
                      RELATIONSHIP WITH THE DEFENSE

   15. Do you know or have any connection with the Defendant, Jim C. Beck or
his wife, Lucile Beck, or any member of his family? If so, please explain.
   16. Do you know or have connection with any of the Defendant’s attorneys,

William “Bill” Thomas, Randy Chartash, or Doug Chalmers? If so, please
explain.
                               OTHER CONCERNS
   17. Do you have any concerns about yourself (health, family, work or personal
obligations) that might prevent you from giving this trial your undivided
attention?

                                          4
      Case 1:19-cr-00184-MHC-JSA Document 98 Filed 06/11/21 Page 5 of 7




   18. Do you have any physical challenges or mental disabilities that might
prevent you from reading exhibits introduced into evidence, from hearing the
testimony that will come from the witness chair, or that would in any way
interfere with your duties as a juror?
   19. Are you now taking or do you anticipate taking medication of any kind
during the course of the trial that might in any way affect your ability to
concentrate, understand, consider, and weigh the evidence in this case?
   20. Do any of you have any beliefs (moral, religious, philosophical, or

otherwise) that would make it difficult for you to sit in judgment of the
Defendant?
   21. There is nothing wrong with feeling some sympathy for the Defendant or
for the prosecution in this case, and it certainly does not reflect badly upon you
as a person. But, both the government and the Defendant are entitled to have
this case heard by a fair and impartial jury that will decide this case solely on the

evidence admitted in this Court and according to the Court’s instructions on the
law. The law provides that the jury may not be governed by sympathy,
prejudice, or public opinion. With this in mind, do you know of any reason why

you might be unable to give either the government or the Defendant a fair trial
based solely on the evidence submitted at trial and the instructions given by the
Court?




                                          5
     Case 1:19-cr-00184-MHC-JSA Document 98 Filed 06/11/21 Page 6 of 7




   22. Can you think of any other matter that has not been asked about that
would have some bearing on your qualifications to sit as a juror in this case or
which may prevent you from rendering a fair and impartial verdict?

                                         Respectfully submitted,

                                         K URT R. E RSKINE
                                             Acting United States Attorney


                                     /s/B RENT A LAN G RAY
                                           Assistant United States Attorney
                                        Georgia Bar No. 155089
                                        brent.gray@usdoj.gov


                                     /s/S EKRET T. S NEED
                                           Assistant United States Attorney
                                        Georgia Bar No. 252939
                                        sekret.sneed@usdoj.gov




                                         6
     Case 1:19-cr-00184-MHC-JSA Document 98 Filed 06/11/21 Page 7 of 7




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


June 11, 2021

                                         /s/ S EKRET T. S NEED
                                         S EKRET T. S NEED
                                         Assistant United States Attorney
